FOREBEARANCE AND MODIFICATION AGREEMENT


         This Forbearance and Modification Agreement (this "Agreement") by and
between Invisa, Inc., a Nevada corporation, having a business at 6935
15th  Street, Suite 120, Sarasota, Florida, 34243 (the “Borrower”), and
Centurian Investors, Inc., a Delaware corporation, having an address at 290
Cocoanut Avenue, Suite 1A, Sarasota, Florida 34236 (the “Lender”) is entered
into as if this 27th day of July, 2007 and shall be effective as of the date
herof (the “Effective Date”).


RECITALS:


WHEREAS, Lender and Borrower are parties to a certain Promissory Note, dated
February 28, 2007, in the principal amount of up to One Hundred Fifty Thousand
($150,000.00) (the “First Note”) and that certain Promissory Note, dated July
25, 2007 in the principal amount of Fifty Thousand ($50.000) dollars (the
“Second Note”; the First Note and Second Note being hereinafter collectively
referred to as the “Notes”); and


WHEREAS, the Notes are secured by (a) an aggregate of Twenty Six Million Six
Hundred Sixty Six (26,666,666) shares of common stock of Borrower and (b) a
first priority lien on all of the assets of Borrower as more specifically
described in the Notes and that certain General Security Agreement, dated
February 28, 2007 (the “Security Agreement” the Notes and the Security
Agreement, together with all documents executed in connection therewith being
hereinafter referred to collectively as the “Loan Documents”); and


WHEREAS, Borrower hereby requests Lender’s forbearance with respect to certain
provisions of the Notes; and


WHEREAS, Borrower and Lender desire to modify certain of the provisions of the
Notes as more specifically set forth herein.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:


1.              Terms used herein which are defined in the Loan Documents shall
have the same meanings when used herein unless otherwise provided herein.


2.              Without in any way waiving any existing Event of Default and at
the request of the Borrower, Lender hereby agrees forbear from exercising any
remedy available to Lender upon the occurrence of an Event of Default under
paragraph 13(a)(i) of each of the Notes from the Effective Date hereof and until
the earlier of October 15, 2007 or an Acceleration under any provision other
than paragraph 13(a)(i) under such Notes (the “Forbearance Period”).


3.              The interest rate payable during the Forbearance Period shall be
the Interest Rate.


4.              Borrower understands and agrees that the remaining provisions of
the Notes shall remain in full force and effect without any changes or
modification except as expressly stated herein; including, without limitation,
the cure periods set forth in paragraph 13(b) of the Notes.   Borrower further
agrees that in the event that all principal and interest payments due and owing
to Lender under the Notes are not paid in full on or before the Maturity Date,
then, for purposes of paragraph 13(b) of the Notes, an Acceleration event shall
be deemed to have occurred on the Maturity Date.  Borrower hereby waives any
requirement by Lender to deliver to Borrower a Default Notice under paragraph
13(b) of the Notes and agrees that the Maturity Date shall be deemed the date of
the Default Notice for purposes of calculating the cure and other time periods
set forth in paragraph 13(b) of the Notes.


5.              The provisions set forth herein are limited precisely as written
and shall not be deemed to (a) be a consent to, or waiver or modification of,
any other term or condition of the Loan Documents, or (b) except as expressly
set forth herein, prejudice any right or rights which the Lender may now have or
may have in the future under or in connection with the Loan Documents or any of
the other documents referred to therein. Except as expressly modified hereby or
by express written amendments thereof, the terms and provisions of the Loan
Documents or any other documents or instruments executed in connection with any
of the foregoing are and shall remain in full force and effect. In the event of
a conflict between this Agreement and any of the foregoing documents, the terms
of this Agreement shall be controlling. The representations and warranties made
in each Loan Document are true and correct in all material respects on and as of
the date of this Agreement.


6.              To induce the Lender to execute and deliver this Agreement
(which representations shall survive the execution and delivery of this
Agreement), Borrower represents and warrants to the Lender that:


                  (a) this Agreement has been duly authorized, executed and
delivered by it and constitutes the legal, valid and binding obligation,
contract and agreement of the Borrower enforceable against it in accordance with
its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws or equitable principles relating to
or limiting creditors' rights generally; and


                  (b) the execution, delivery and performance by the Borrower of
this Agreement (i) has been duly authorized by all requisite corporate action,
(ii) does not require the consent or approval of any governmental or regulatory
body, agency, or other party and (iii) will not (A) violate (1) any provision of
law, statute, rule or regulation or its certificate of incorporation or bylaws,
(2) any order of any court or any rule, regulation or order of any other agency
or government binding upon it, or (3) any provision of any material indenture,
agreement or other instrument to which it is a party or by which its properties
or assets are or may be bound.


7.              As a condition to and as consideration for the agreements of
Lender set forth herein, Borrower shall:


                  (a) pay to Lender  all  accrued but unpaid interest on the
Notes.;


                  (b) prepay any and all remaining interest on the Notes from
the date hereof  through October 15, 2007.


                  (c) pay to Lender a forbearance fee in the amount Two Thousand
($2,000.00) dollars which is equal to 1% of the aggregate principal amount of
the Notes.


                 (d) Borrower shall pay all costs and expenses of Lender in
connection with this Agreement, including, without limitation, reasonable
attorneys fees of Lender.
.


8.              None of the provisions of this Agreement shall inure to the
benefit of Borrower or any person other than Lender. Consequently, Borrower
shall not be, and no person other than the Lender shall be, entitled to rely
upon or raise a claim or defense, in any manner whatsoever, the failure of
Lender to comply with the provisions of this Agreement.  Lender shall
not incur any liability to Borrower or any other person for any act or
omission  whatsoever.


9.              This Agreement and the rights and obligations of the parties
hereunder and under the Forbearance Agreement shall be construed in accordance
with and be governed by the laws of the State of Florida.


10.              This Agreement and the documents referred to herein represent
the entire understanding of the parties hereto regarding the subject matter
hereof and supersede all prior and contemporaneous oral and written agreements
of the parties hereto with respect to the subject matter hereof.


11.              This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts and all of such counterparts
shall together constitute one and the same instrument. Complete sets of
counterparts shall be lodged with the Borrower and the Lender.


IN WITNESS WHEREOF,  this Agreement is executed as of the date first written
above and shall be effective as of the Effective Date.






INVISA,
INC.                                                                                               CENTURIAN
INVESTORS, INC.






/s/ Invisa
Inc.______________________                                                               /s/ Centurian
Investors, Inc.____
Name:  Edmund C.
King                                                                                               
  Name: AnnMarie Curd
Title: Chief Financial
Officer                                                                                          Title:
Attorney





